ACCEPTED
                                                                                      03-14-00584-CR
                                                                                              3610098
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                12/30/2014 8:53:22 AM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                              NO. 03-14-00584-CR

STEWART LINDSAY SHERROD                      §         IN THE THIRD
                                                                FILED IN
                                                           3rd COURT OF APPEALS
                                                                AUSTIN, TEXAS
VS.                                          §         DISTRICT   COURT
                                                           12/30/2014 8:53:22 OF
                                                                              AM
                                                               JEFFREY D. KYLE
THE STATE OF TEXAS                           §         APPEALS OFClerkTEXAS


  SECOND MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

      Now comes the State of Texas, Appellee in the above styled and numbered

cause, and moves for an extension of time of 33 days to file Appellee’s brief, and

for good cause would show the following:

                                        I.

      Appellant was indicted for four counts of Forgery and one count of

Engaging in Organized Criminal Activity. Appellant pled guilty to two counts of

Forgery and was convicted of a third, as well as Count V, Engaging in Organized

Criminal Activity. Appellant was acquitted of the Forgery alleged in Count II.

Appellant filed his brief with the Court on November 3, 2014. The State’s brief is

currently due on January 5, 2015.

                                       II.

      Since filing the prior motion for a 33-day extension, I have had to work on

additional petitions for expunction and write proposed findings of fact and

conclusions of law related to writ number WR-81,973-01. I filed an answer

                                        1
asserting laches in response to a lengthy writ related to trial court cause number

CR2004-283. I filed a notice of appeal and related documents regarding a misuse

of identity expunction out of Travis County in appellate cause number 03-14-

00777-CV; I am also preparing a motion for new trial in that case under 306a and

329b(e) of the Texas Rules of Civil Procedure. I have also conducted research

related to various other issues which have arisen in our office and on appeal. See,

e.g., State’s Response to Appellant’s Motion to Unseal Record in appellate cause

number 03-14-00329-CR. On December 26th I was informed that I would be sitting

with another attorney for oral argument before the Corpus Christi Court of Appeals

– in Austin – on January 6, 2015 related to appellate cause number 13-13-00416-

CR, and I have begun to prepare for that hearing. I must also review the trial court

reporter’s record for a habeas corpus hearing on January 15, 2015 related to writ

number WR-78,418-02. While I have reviewed Appellant’s brief and have begun

reviewing the reporter’s record in the instant case, I have not yet been able to

perform a substantial amount of work on the State’s brief, and respectfully request

a 21-day extension to file said brief with the Court. I have conferred with opposing

counsel; Mr. Finley does not oppose this extension. This is the second extension

sought by the Appellee.




                                         2
                                        III.

      WHEREFORE, PREMISES CONSIDERED, the State’s counsel

respectfully requests an extension of 21 days, until January 26, 2015, so that an

adequate response may be made to Appellant’s brief. This extension is not

requested for purposes of delay but so that justice may be done.

                                      Respectfully submitted,

                                      /s/ Joshua D. Presley
                                      Joshua D. Presley, SBN: 24088254
                                      preslj@co.comal.tx.us
                                      Comal Criminal District Attorney’s Office
                                      150 N. Seguin Avenue, Suite 307
                                      New Braunfels, Texas 78130
                                      Ph: (830) 221-1300 / Fax: (830) 608-2008




                                         3
                         CERTIFICATE OF SERVICE

        I, Joshua D. Presley, assistant district attorney for the State of Texas,

Appellee, hereby certify that a true and correct copy of this Second Motion to

Extend Time to File Appellee’s Brief has been delivered to Appellant STEWART

LINDSAY SHERROD’s attorney of record in this matter:

Paul A. Finley
Attorney for Appellant on Appeal
pfinley@reaganburrus.com
Reagan Burrus, PLLC
401 Main Plaza, Suite 200
New Braunfels, TX 78130

By electronically sending it through ProDoc e-filing this 30th day of December,

2014.



                                            /s/ Joshua D. Presley
                                             Joshua D. Presley




                                        4